United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________
Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)

Docket No. 12-1683
Issued: January 25, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On August 6, 2012 appellant filed an application for review of an August 1, 2012
decision of the Office of Workers’ Compensation Programs (OWCP), which denied waiver of
overpayments in the amounts of $5,565.55 and $1,279.14.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In a previous appeal, the Board found that OWCP
properly determined that appellant received a $5,565.55 overpayment for the period February 21,
2008 to August 18, 2009; and $1,279.14 for the period September 24, 2009 to January 15, 2011.1
However, the Board found that the case was not in posture for a decision regarding his eligibility
for waiver of the overpayments. The Board found that an OWCP hearing representative did not
consider all of the financial documentation submitted by appellant. The Board found that there
were several discrepancies. For example, the Board noted that it was not clear why the hearing
representative allowed only $100.00 per month for food and nothing for clothing, when appellant
testified at his hearing that he spent $200.00 to $400.00 a month on food and $100.00 to $200.00
a month on clothing. The Board also noted that, beginning July 31, 2011, appellant’s net
compensation was reduced to $2,294.96 every four weeks. The Board found that further
development was needed to determine whether appellant’s monthly income exceeded his
expenses and whether recovery of the overpayment would cause undue hardship. The Board set
1

Docket No. 11-1868 (issued June 5, 2012).

aside OWCP’s August 4, 2011 decision on the issue of waiver and remanded the case for further
development as necessary on the issue of whether appellant was entitled to waiver.
On remand, the hearing representative merely reviewed the previous financial evidence
and hearing testimony in finding that waiver of the overpayment was not warranted. He did not
request updated evidence of appellant’s financial status to address the discrepancies noted in the
Board’s prior decision. The hearing representative should have provided appellant with a new
overpayment recovery questionnaire and allowed him an opportunity to complete this and
provide appropriate supporting evidence documenting his current financial status. The Board
has held that OWCP must rely on current financial evidence when determining eligibility for
waiver of an overpayment.2 For this reason, the case will be remanded to OWCP to further
consider appellant’s eligibility for waiver. Following such further development as OWCP deems
necessary, it shall issue an appropriate merit decision on the matter.
IT IS HEREBY ORDERED THAT the August 1, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: January 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

See C.S., Docket No. 12-313 (issued October 23, 2012).

2

